Citation Nr: 1030214	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-21 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  The propriety of severance of service connection for the 
residuals of prostate cancer.

2.  The propriety of severance of service connection for 
bilateral orchiectomy.

3.  The propriety of severance of service connection for erectile 
dysfunction.

4.  The propriety of severance of special monthly compensation 
(SMC) for anatomical loss of a creative organ.

5.  The propriety of severance of basic eligibility to Dependents 
Educational Assistance (DEA) under the provisions of 38 U.S.C.A. 
Chapter 35.



REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1951 to December 
1970.  He died in November 2009.  The appellant is his surviving 
spouse.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2008 rating decision in 
which the RO severed service connection for residuals of prostate 
cancer, bilateral orchiectomy, and erectile dysfunction; and 
severed SMC for anatomical loss of a creative organ and basic 
eligibility to DEA.  

In January 2009, the Board issued a decision denying the appeal 
on these issues.  The Board found that the RO's severance of 
service connection for residuals of prostate cancer, bilateral 
orchiectomy, and erectile dysfunction were proper, and that the 
severance of SMC for anatomical loss of a creative organ and 
basic eligibility to DEA under the provisions of 38 U.S.C.A. 
Chapter 35 was proper.


The Veteran appealed the Board's January 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court), which 
issued a Memorandum Decision in July 2009 vacating the January 
2009 Board decision and remanding the case back to the Board for 
further adjudication.  Then, in August 2009, the Veteran filed a 
timely motion for reconsideration (or, alternatively, panel 
consideration).  

Prior to the Court's ruling on the motion, the Veteran died.  
Shortly thereafter, in November 2009, the appellant, the 
Veteran's surviving spouse, filed a motion for substitution of 
parties.  

In February 2010, the Court issued a Memorandum Decision granting 
the appellant's motion for substitution and granting the motion 
for reconsideration.  

Also in the February 2010 Memorandum Decision, the Court again 
reversed the January 2009 decision and remanded the matters to 
the Board for further adjudication.

The appeal is presently before the Board for action consistent 
with the instructions contained in the Court's February 2010 
Memorandum Decision.  

In June 2010, the appellant's attorney asked the Board to direct 
the RO to award the appellant Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1312; 38 C.F.R. § 3.312.  
The Board points out, however, that a claim for DIC is an 
original claim.  See 38 U.S.C.A. § 1310.  

The Board may not adjudicate an original claim, as its 
jurisdiction is limited to making determinations of questions of 
law and fact that have been properly appealed to it.  See 
38 C.F.R. § 19.4; 20.101; 20.200.  

Accordingly, the Board may not adjudicate the appellant's claim 
of DIC in the first instance.  Rather, the appellant's claim must 
be referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The severance of service connection for residuals of prostate 
cancer, bilateral orchiectomy, erectile dysfunction, and the 
severance of SMC for anatomical loss of a creative organ and 
basic eligibility to DEA, failed to comply with pertinent laws 
and regulations.



CONCLUSIONS OF LAW

1.  The severance of service connection for residuals of prostate 
cancer is void ab initio, and service connection is restored as 
of April 1, 2008.  38 U.S.C.A. §§ 1110, 1131, 5112 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.103, 3.105 (2009).

2.  The severance of service connection for bilateral orchiectomy 
is void ab initio, and service connection is restored as of April 
1, 2008.  38 U.S.C.A. §§ 1110, 1131, 5112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.103, 3.105 (2009).

3.   The severance of service connection for erectile dysfunction 
is void ab initio, and service connection is restored as of April 
1, 2008.  38 U.S.C.A. §§ 1110, 1131, 5112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.103, 3.105 (2009).

4.  As the severance is void ab initio, SMC for anatomical loss 
of a creative organ is restored as of April 1, 2008.  38 U.S.C.A. 
§§ 1110, 1131, 5112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.103, 
3.105 (2009).

5.  As the severance is void ab initio, basic eligibility to DEA 
under the provisions of 38 U.S.C.A. Chapter 35 is restored as of 
April 1, 2008.  38 U.S.C.A. §§ 1110, 1131, 5112 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.103, 3.105 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In light of the favorable determination as to this claim, the 
Board finds that a discussion of VCAA compliance is unnecessary.

As indicated, the Board issued a decision in January 2009 finding 
that the grant of service connection for bilateral orchiectomy, 
SMC for anatomical loss of a creative organ, and basic 
eligibility to DEA were all predicated on an erroneous grant of 
service connection for residuals of prostate cancer, and that the 
grant of service connection for erectile dysfunction was 
predicated on an erroneous finding that the disorder resulted 
from surgery for service-connected benign prostate hypertrophy 
(BPH) or on an erroneous grant of service connection for 
residuals of prostate cancer.  

In light of these findings, the Board concluded that the grants 
of service connection for residuals of prostate cancer, bilateral 
orchiectomy, and erectile dysfunction were clearly and 
unmistakably error (CUE), and that the severance of service 
connection was proper, and that the grant of SMC for anatomical 
loss of a creative organ and basic eligibility to DEA under the 
provisions of 38 U.S.C.A. Chapter 35 were clearly and 
unmistakably erroneous, and severance of these benefits was 
proper.  

The Veteran appealed the January 2009 Board decision to the 
Court.  He died shortly after the Court issued a Memorandum 
Decision vacating the Board's decision.  The Court, however, 
granted the appellant's motion for substitution.  The Court also 
granted a motion for reconsideration.  

In a February 2010 Memorandum Decision, the Court found that the 
Board erred in finding CUE in the award of the Veteran's claims 
for service connection, SMC, and DEA.  Hence, the Court found 
that the Board's decision was void ab initio.  

Rather than remand the matter, the Court set aside the severance 
and restored the Veteran's entitlement to these benefits.  The 
Court then remanded the matters to the Board for action 
consistent with their February 2010 opinion.

The "law of the case" doctrine prevents the Board from 
readjudicating these issues.  See Chisem v. Brown, 8 Vet. App. 
374, 375 (1995); Browder v. Brown, 5 Vet. App. 268, 270 (1993).  

Accordingly, consistent with the Court's February 2010 Memorandum 
Decision, the Board finds that the severance of service 
connection for residuals of prostate cancer, bilateral 
orchiectomy, and erectile dysfunction, and the severance of SMC 
for anatomical loss of a creative organ and DEA benefits, is void 
ab initio.  See 38 C.F.R. § 3.105(a).  

Therefore, service connection for residuals for prostate cancer, 
bilateral orchiectomy, and erectile dysfunction are restored, and 
SMC for anatomical loss of a creative organ and DEA benefits are 
restored as of April 1, 2008, the date on which the RO severed 
these benefits.  


ORDER

As the severance of service connection was improper, service 
connection for residuals of prostate cancer is restored as of 
April 1, 2008.

As the severance of service connection was improper, service 
connection for bilateral orchiectomy is restored as of April 1, 
2008.

As the severance of service connection was improper, service 
connection for erectile dysfunction is restored as of April 1, 
2008.

As the severance of service connection was improper, special 
monthly compensation for anatomical loss of a creative organ is 
restored as of April 1, 2008.

As the severance of service connection was improper, basic 
eligibility to Dependents Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35 is restored as of April 1, 
2008.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


